tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx date nov person to contact identification_number telophove nuniber inreply refer to te_ge review staff last date for filing a petition with the tax_court february 20xx ‘certified mail -return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 c of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 c contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratoly judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosure publication department of the treasury internal_revenue_service n los angeles street ms los angeles ca date june tax_exempt_and_government_entities_division taxpayer mentification number form tax_year s ended 20xx thru 20xx exemption under sec_501 of the internal_revenue_code person to contact id number contact numbers telephone fax dear in regards to our current examination of your tax returns we have determined that sufficient facts have been gathered to recommend a course of action we are enclosing form 886-a revenue_agent report - explanation of items and form_6018 - consent to proposed action - sec_7428 proposing revocation to the organization's exempt status under internal_revenue_code c please read the enclosed copy ofthe preliminary findings of our examination and decide whether you agree or disagree with us ff you accept our findings please sign date and return the enclosed form_6018 consent to proposed action - sec_7428 to the individual listed above ff you disagree with our findings please provide inwriting any additional information you believe may alter the findings your reply should include a statement of the facts the applicable law and arguments that support your position please also include any corrections to the facts that have been stated f in dispute upon receipt of your response we will evaluate any additional information you have provided prior to issuing any final report of examination you do not have to agree with our preliminary findings prior to the closing of the examination you will be afforded the opportunity for a closing conference we would appreciate your response by july 20xx if you have any questions please callthe contact person atthe telephone number shown inthe heading of this letter you write please provide a telephone number and the most convenient time to call fwe needto contact you if thank you for your cooperation revenue_agent enclosures form 886-a form_6018 schedule number or exhibit ‘form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx thru 20xx issue whether organization described in internal_revenue_code sec_501 because the organization did not engage in any activity that would further one or more exempt purposes set forth in internal_revenue_code sec_501 continues to qualify for exemption as an facts background applied for tax exempt status under internal_revenue_code sec_501 in 19xx as an organization described in internal revenue in august 19xx the irs recognized code sec_501 code sec_509 and sec_170 this status remains in effect currently operated on a calendar_year basis ending on december per form_990 return of organizations exempt from income_tax and was further classified as a public charity under internal revenue governing body included is ceo cfo form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was not available internally request by the examining agent residential care for men and women living with aids describes on form_990 that its mission is to provide did not provide its copy of form_1023 upon articles of incorporation the articles of incorporation were reviewed for executed in the state of on march 19xx the articles of incorporation states the articles of incorporation were the name of this corporation is ii a this corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person it is organized under the nonprofit public benefit corporation law for public purposes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ‘form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx thru 20xx b the specific purpose of this corporation is to provide a safe less restrictive and an affordable environment in which some nursing care and supervision is needed for hiv aids persons the name and address in the state of agent for service of process is of this corporation’s initial iv a this corporation is organized and operated exclusively for charitable purposes within the meaning of sec_501 internal code b no substantial part of the activities of this corporation shall consist of carrying on propaganda or otherwise attempting to influence legislation and the corporation shall not participate or intervene in any political campaign including the publishing or distribution of statements on behalf of any candidate for public_office v upon the dissolution or winding up the property of this corporation is irrevocably dedicated to public purposes and no part of the net_income or assets of this corporation shall ever inure to the benefit of any director officer or member thereof or the benefit of any private person its asset remaining after payment or provision for payment of all debts and liabilities of this corporation shall be distributed to a nonprofit fund foundation or corporation which is organized and operated exclusively for public purposes and which has established its tax exempt status under sec_501 internal_revenue_code of the corporation the articles of incorporation was signed by certificate of amendment of articles of incorporation a certificate of amendment to the articles of incorporation was issued back in august 20xx the amendment to the articles of incorporation stated the undersigned certify that form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit ‘form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx thru 20xx they are the president and the secretary respectively of residential care facility a article sec_2 of the articles of incorporation of this corporation is amended to read as follows corporation a this corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person it is organized under the nonprofit public benefit corporation law for public purposes b the specific purpose of this corporation is improving the physical and economic status of low and moderate-income persons living with and affected by hiv aids substance abuse mental illness and other chronic illness with an emphasis on a safe and less restrictive and affordable environment in which emergency transitional and permanent housing along with supportive services and supervision is provided the foregoing amendment of articles of incorporation has been duly approved by the board_of directors the foregoing amendment of articles of incorporation has been duly approved by the required vote of the members the certificate of amendment of articles of incorporation was signed by activities for form_990 for the year ending december 20xx an examination was initiated for initial interview was conducted with 20xx may 20xx and november 20xx department of public health’s to provide substance abuse rehabilitation care residential care housing assistance and community development to individuals living with aids receipt of men and women living with aids contracts to accomplish their exempt_purpose of providing residential care for revenue consisted primarily of contracts originally had six contracts with the ceo and cfo on march relied on the lost its contracts with in 20xx as a result could not continue to provide services to men and women living with aids beginning in 20xx subleasing the organization’s buildings has been only activity since 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_3 schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx thru 20xx real one leased two buildings for its operation leased the buildings from estate investor who was a business partner of building is located at the lease for the expires on may 20xx the monthly lease payment for the two buildings is dollar_figurex xxx and dollar_figurexx xxx respectively expires on december 20xx the lease for the the other is located at ’ president and ceo on december 20xx an unrelated business both sublease expires on january 20xx the monthly sublease payment for the two buildings is dollar_figurex xxx and dollar_figurexx xxx respectively entered into a contract to sublease both buildings to ceo on november 20xx in a meeting with plan to continue its primary activities of providing residential care for men and women living with aids due to the loss of their continue providing residential care for men and women living with aids however they have been unsuccessful as a result indicated that he would like to terminate the organization’s exempt status due to the lack of funding has attempted to attain more funding to does not plan to operate in the future indicated that contracts does not originally attempted to formally terminate its exempt status under internal_revenue_code sec_501 with the internal_revenue_service however agreed with agent that revocation of the organization’s exempt status under internal_revenue_service would be more appropriate law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ‘form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx thru 20xx tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one or more of the following revrul_58_617 1958_2_cb_260 jan provides that rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university taxpayer’s position is in agreement with proposed revocation of the organization’s exempt status under internal_revenue_code sec_501 internal_revenue_code sec_501 in the future proposed revocation of their exempt status under internal_revenue_code sec_501 does not plan to conduct any exempt_activities under has signed form_6018 agreeing to government’s position revrul_58_617 provides that an organization’s exempt status will remain in effect only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation was initially recognized as a tax exempt_organization because of its charitable purpose namely providing services to men and women living with aids has ceased providing services that would accomplish its charitable purpose since 20xx the sole activity has been conducting since 20xx was subleasing the two properties it leases subleasing properties does not further one or more exempt purposes set forth in sec_501 as such fails to meet the operational requirements to continue its exemption form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ‘form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx thru 20xx status under sec_501 therefore be revoked effective january 20xx tax exempt status under sec_501 should conclusion has failed to meet the operational requirements under internal_revenue_code c exempt status under internal_revenue_code for the year under examination as a result c should be revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
